DETAILED ACTION
This action is in response to the initial filing of Application no. 16/378516 on 04/08/2019.
Claims 1 – 20 are still pending in this application, with claims 1 and 11 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -23 of U.S. Patent No. 10,264,030. Although the claims at issue are not identical, they are not patentably distinct from each other.



Current Application

1. (New) A first networked microphone device comprising: one or more processors; a set of one or more microphones; and tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by the one or more processors, cause the first networked microphone device to perform a method comprising: while the first networked microphone device is in a microphone-disabled state, determining that a second networked microphone device has switched from a microphone- disabled state to a microphone-enabled state; and in response to determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state, switching the first networked microphone device from the microphone-disabled state to the microphone-enabled state.

2. (New) The first networked microphone device of claim 1, wherein the method further comprises: while the first networked microphone device is in the microphone-enabled state, determining that the second networked microphone device has switched from the 

3. (New) The first networked microphone device of claim 1, wherein the method further comprises: while the first networked microphone device is in the microphone-disabled state, determining that a reference device has switched from a first state to a second state; and in response to determining that the reference device has switched from the first state to the second state, switching the first networked microphone device from the microphone-disabled state to the microphone-enabled state.

4. (New) The first networked microphone device of claim 3, wherein the reference device comprises a home security system, and wherein determining that the reference device has switched from the first state to the second state comprises determining that the home security system has switched from an armed state to an alarm-activated state.



6. (New) The first networked microphone device of claim 3, wherein the reference device comprises one or more lights, and wherein determining that the reference device has switched from the first state to the second state comprises determining that the one or more lights has switched from a lights-off state to a lights-on state.

7. (New) The first networked microphone device of claim 1, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises querying second networked microphone device.

8. (New) The first networked microphone device of claim 1, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises querying a computing device 

9. (New) The first networked microphone device of claim 1, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises the first networked microphone device receiving a message via a network interface of the first networked microphone device, wherein the message indicates that the second networked microphone device has switched from the microphone- disabled state to the microphone-enabled state.

10. (New) The first networked microphone device of claim 1, wherein the first networked microphone device is configured to play media content in synchrony with the second networked microphone device.

11. (New) Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause a first networked microphone device to perform a method comprising: while the first networked microphone device is in a microphone-disabled state, determining that a second networked microphone device has switched from a microphone- 

12. (New) The tangible, non-transitory computer-readable media of claim 11, wherein the method further comprises: while the first networked microphone device is in the microphone-enabled state, determining that the second networked microphone device has switched from the microphone- enabled state to the microphone-disabled state; and in response to determining that the second networked microphone device has switched from the microphone-enabled state to the microphone-disabled state, switching the first networked microphone device from the microphone-enabled state to the microphone-disabled state.

13. (New) The tangible, non-transitory computer-readable media of claim 11, wherein the method further comprises: while the first networked microphone device is in the microphone-disabled state, determining that a reference device has switched from a first state to a second state; and in response to determining that the reference device has switched 

14. (New) The tangible, non-transitory computer-readable media of claim 13, wherein the reference device comprises a home security system, and wherein determining that the reference device has switched from the first state to the second state comprises determining that the home security system has switched from an armed state to an alarm-activated state.

15. (New) The tangible, non-transitory computer-readable media of claim 13, wherein the reference device comprises a motion sensor, and wherein determining that the reference device has switched from the first state to the second state comprises determining that the motion sensor has switched from a motion not detected state to a motion detected state.

16. (New) The tangible, non-transitory computer-readable media of claim 13, wherein the reference device comprises one or more lights, and wherein determining that the reference device has switched from the first state to the second state comprises 

17. (New) The tangible, non-transitory computer-readable media of claim 11, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises querying second networked microphone device.

18. (New) The tangible, non-transitory computer-readable media of claim 11, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises querying a computing device associated with the second networked microphone device.

19. (New) The tangible, non-transitory computer-readable media of claim 11, wherein determining that the second networked microphone device has switched from the microphone-disabled state to the microphone-enabled state comprises the first networked microphone device receiving a message via a network interface of the first networked microphone device, wherein the message indicates that the second networked microphone device has switched from the 

20. (New) The tangible, non-transitory computer-readable media of claim 11, wherein the first networked microphone device is configured to play media content in synchrony with the second networked microphone device.



1.  Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more 
processors, cause a first networked microphone device to perform a method comprising: while a microphone of the first networked microphone device is 
enabled, determining whether a first reference device is in a specific state; and in response to determining that the first reference device is in the specific state, disabling the microphone of the first networked microphone device. 
 
2.  The tangible, non-transitory computer-readable media of claim 1, wherein the method further comprises: while the microphone of the first networked 
microphone device is disabled, determining that the first reference device is no longer in the specific state;  and in response to determining that the first 

 
3.  The tangible, non-transitory computer-readable media of claim 1, wherein the method further comprises: while the microphone of the first networked 
microphone device is disabled, determining that a second reference device is in a particular state;  and in response to determining that the second reference 
device is in the particular state, enabling the microphone of the first networked microphone device. 
 
4.  The tangible, non-transitory computer-readable media of claim 3, wherein the second reference device comprises a home security system, and wherein the 
particular state of the home security system comprises an alarm-activated state. 
 
5.  The tangible, non-transitory computer-readable media of claim 3, wherein the second reference device comprises a motion sensor, and wherein the 

 
6.  The tangible, non-transitory computer-readable media of claim 1, wherein determining whether a first reference device is in a specific state comprises 
querying the first reference device. 
 
7.  The tangible, non-transitory computer-readable media of claim 1, wherein determining whether the first reference device is in a specific state comprises 
querying a computing device associated with the first reference device. 
 
8.  The tangible, non-transitory computer-readable media of claim 1, wherein determining whether a first reference device is in a specific state comprises 
the first networked microphone device receiving a message via a network interface of the first networked microphone device, wherein the message indicates that the first reference device is in the specific state. 
 

specific state of the first reference device comprises one or more lights are in a powered-off state. 
 
10.  The tangible, non-transitory computer-readable media of claim 1, wherein the first reference device comprises a media playback device, and wherein the 
specific state of the media playback device comprises the media playback device configured to play content in synchrony with one or more additional media 
playback devices. 
 
11.  The tangible, non-transitory computer-readable media of claim 1, wherein the first reference device comprises a media playback device comprising a 
microphone, and wherein the specific state of the media playback device comprises the media playback device in a microphone disabled state. 
 

 
13.  The tangible, non-transitory computer-readable media of claim 12, wherein the media playback device is a member of one of (i) a zone group comprising two 
or more media playback devices, (ii) a bonded playback device, and (iii) a consolidated playback device. 
 
14.  The tangible, non-transitory computer-readable media of claim 1, wherein the first reference device comprises a second networked microphone device, and 
wherein the specific state of the second networked microphone device comprises a microphone of the second networked microphone device is disabled. 
 
15.  The tangible, non-transitory computer-readable media of claim 1, wherein the first reference device comprises a media playback device associated with 
the first networked microphone device, and wherein the specific state of the media playback device is the media playback device playing a first type of 
media content. 
 
16.  The tangible, non-transitory computer-readable media of claim 1, wherein the first networked microphone device and the first reference device are 
contained within a common enclosure. 
 
17.  The tangible, non-transitory computer-readable media of claim 16, wherein the first reference device comprises a media playback device, and wherein the 
specific state of the media playback device is the media playback device playing a first type of media content. 
 
18.  The tangible, non-transitory computer-readable media of claim 16, wherein the first reference device is configured to provide a time of day, and wherein 
the specific state of the first reference device comprises a time of day within a predefined range of times. 
 
19.  Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more 
processors, cause a first networked microphone device to perform a method comprising: while a microphone of the first networked microphone device is 
enabled, receiving a command to disable the microphone of the first networked microphone device via one of the microphone of the networked microphone device or a network interface of the networked microphone device;  and in response to 
receiving the command to disable the microphone of the networked microphone device via one of the microphone of the networked microphone device or the 
network interface of the networked microphone device, disabling the microphone of the networked microphone device. 
 
20.  The tangible, non-transitory computer-readable media of claim 19, wherein the method further comprises: while the microphone of the first networked 
microphone device is disabled, determining that a first reference device is in a specific state; and in response to determining that the first reference device is in the specific state, enabling the microphone of the first networked microphone device. 
 
21.  The tangible, non-transitory computer-readable media of claim 19, wherein the command comprises a voice command received via the microphone of the 
networked microphone device. 
 
22.  The tangible, non-transitory computer-readable media of claim 19, wherein the command comprises a command received from a controller, wherein the 
controller is a device separate from the networked microphone device. 
 
23.  The tangible, non-transitory computer-readable media of claim 20, wherein determining whether a first reference device separate from the first networked 
microphone device is in a specific state comprises querying the first reference device.



	As shown above, the scope of the limitations recited in claims 1 – 23 of U.S. 10,264,030 encompasses the first network microphone device starting in an enabled state and switching to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SONIA L GAY/Primary Examiner, Art Unit 2657